894 So. 2d 275 (2004)
Thomas J. GIOVANINI, Appellant,
v.
Donna L. GIOVANINI, Appellee.
No. 1D03-5417.
District Court of Appeal of Florida, First District.
December 30, 2004.
Rehearing Denied February 18, 2005.
David W. Palmer, II, Fort Walton Beach, Attorney for Appellant.
Tony Simpson, Shalimar, Attorney for Appellee.
PER CURIAM.
We have before us an appeal from a final order, which enforced the final judgment of dissolution of marriage entered in 1988. Former Husband raises several issues on appeal; however, we only rule on one issue. The trial court's reservation of jurisdiction to consider awarding arrearages, interest and attorney's fees is not properly before this court. Gannon v. Amir, 873 So. 2d 532, 533 (Fla. 4th DCA 2004).
The final judgment awarded Former Wife an interest in Former Husband's military retirement pension to be calculated at the time Former Husband began receiving the benefit. The enforcement order used the 2001 military pay scale to determine the value of Former Wife's award. However, the trial court should have used the 1988 military pay scale because that would determine the value of the benefits Former Husband would have been entitled to at the time of dissolution. Trant v. Trant, 545 So. 2d 428, 429 (Fla. 2d DCA 1989). We therefore, reverse the portion *276 of the trial court's order calculating the value of Former Wife's award and remand for the trial court to calculate the value of the award with the proper pay scale.
AFFIRMED in part, REVERSED in part, and REMANDED.
BOOTH, BENTON and LEWIS, JJ., concur.